UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK ex rel. VINOD KHURANA,                               :
et al.,                                                                :
                                                                       :
                                    Plaintiffs,                        :      15-CV-6605 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
SPHERION CORP. (N/K/A SFN GROUP, INC.),                                :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In 1998, the City of New York (the “City”) sought to implement an automated

timekeeping system — called CityTime — to aid payroll operations for all City employees. The

City hired a constellation of contractors, including Defendant Spherion Corp. (“Spherion”), to

build the program. Mark Mazer, a Spherion employee, was given substantial authority and

influence over the CityTime project, in large part because of his relationship with Joel Bondy,

the director of the Office of Payroll Administration, which managed the project. Mazer and

others used that authority to increase drastically the cost of the project, to their benefit. Among

other things, they proposed an amendment to the agreement with the City to convert the “fixed-

price” contract into a “fixed price level-of-effort” contract, shifting the burden of cost overruns

from the contractors to the City. Mazer then caused the hiring of many consultants through

staffing companies controlled by Mazer’s relatives and associates, from whom Mazer solicited

kickbacks equaling a large portion of the revenue the new consultants generated. Mazer also

approved payments for hours that consultants did not, in fact, work on the CityTime project. The

project dragged on, the costs ballooned, and Mazer and others profited. The scheme was
eventually revealed, and many of the conspirators, including Mazer and another consultant, Scott

Berger, were indicted. Berger passed away before trial, but Mazer and others were convicted.

       This case, brought pursuant to the Court’s diversity jurisdiction, arises from the CityTime

scandal. Specifically, Plaintiff Vinod Khurana, a former Spherion employee and citizen of

California, alleges that he was fired in retaliation for reporting the fraud to his superiors,

including Mazer and Berger, in violation of the New York False Claims Act (“NYS FCA”), N.Y.

State Fin. Law § 187, et seq., and the New York City False Claims Act (“NYC FCA”), N.Y.C.

Admin. Code § 7-801, et seq. 1 As Khurana tells it, in the course of doing quality assurance work

on the CityTime project after he was hired by Spherion in 2004, he discovered far more

substantial failures than one would expect so many years into the project. See ECF No. 153-5

(“Khurana Decl.”), ¶ 3. He reported his concerns to, among others, Mazer and Berger, who

acknowledged that the project was doomed to fail and instructed him not to tell City officials.

Khurana Decl. ¶ 6. Khurana also learned that Mazer had conflicts of interest with respect to the

consultant staffing agencies and that the City was being misled regarding the project’s progress.

ECF No. 153-1 (“Khurana Dep.”), at 229, 319. Concerned, he disobeyed his orders and reported

what he knew to City officials and other Spherion employees. This was a problem for Mazer and

Berger, and so they demoted and eventually fired him. Khurana Decl. ¶¶ 16-19.

       Needless to say, Spherion paints a much different picture — to wit, that Khurana merely

raised concerns about the success of the CityTime project as a routine part of his job, and did not

reasonably suspect fraud, and that he was terminated for unrelated reasons, including repeated



1
        Khurana initially brought qui tam claims under the NYS FCA and NYC FCA as well, but
those claims were dismissed on November 10, 2016, by the Honorable John F. Keenan, to whom
this case was previously assigned. See New York ex rel. Khurana v. Spherion Corp., No. 15-CV-
6605 (JFK), 2016 WL 6652735 (S.D.N.Y. Nov. 10, 2016) (“Khurana I”).



                                                   2
failures to arrive on time and to submit timesheets in a timely fashion — and, on that basis,

moves, pursuant to Rule 56 of the Federal Rules of Civil Procedure, for summary judgment on

Khurana’s remaining claims of retaliation. See ECF No. 136, at 7-20. More specifically,

Spherion contends that Khurana cannot prove the elements of a retaliation claim under the NYS

FCA and NYC FCA: (1) that he engaged in protected activity, see id. at 7-12; (2) that Spherion

knew of that activity, see id. at 12-15; and (3) that Spherion retaliated against him for that

conduct, see id. at 15-21; see also, e.g., United States ex rel. Chorches for Bankruptcy Estate of

Fabula v. Am. Med. Response, Inc., 865 F.3d 71, 95 (2d Cir. 2017); Khurana I, 2016 WL

6652735, at *17. 2 These arguments are not without force, but viewing the record “in the light

most favorable” to Khurana and drawing all reasonable inferences in his favor, as required,

Overton v. N.Y. State Div. of Military & Naval Affairs, 373 F.3d 83, 89 (2d Cir. 2004), the Court

cannot conclude that no “reasonable jury could return a verdict” for Khurana, Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accordingly, Spherion’s motion for summary

judgment must be denied.

       First, although the evidence is somewhat thin, a jury could conclude that Khurana

engaged in protected activity and that Spherion knew about it. Khurana observed that the

CityTime project was progressing unreasonably slowly. See Khurana Dep. 97. He reported his

concerns to his superiors, who admitted that the project was bound to fail and instructed him not

to share his concerns with the City. See Khurana Dep. 99-100. Khurana also learned that the



2
        Although Khurana’s claims are brought solely under state and city law, courts “regularly
look to federal law when interpreting” the NYS FCA and NYC FCA, because those statutes were
modeled on the federal False Claims Act. Khurana I, 2016 WL 6652735, at *8; accord United
States ex rel. Assocs. Against Outlier Fraud v. Huron Consulting Grp., Inc., 929 F. Supp. 2d 245,
256 (S.D.N.Y. 2013) (“[T]he New York False Claims Act . . . is nearly identical to the [federal
False Claims Act] in all material respects.”).



                                                  3
City was misled about the project’s progress and that Mazer had conflicts of interest with respect

to the consultant staffing agencies. See Khurana Dep. 229, 319. A jury could find that this

evidence, taken together, was enough to make a reasonable person suspicious of fraud and that

there was “a distinct possibility” that Khurana “would find evidence of” an NYS or NYC FCA

violation. United States ex rel. Smith v. Yale Univ., 415 F. Supp. 2d 58, 103 (D. Conn. 2006)

(“Generally, when a potential plaintiff engages in an investigation in which it would be

reasonable to conclude that there is a distinct possibility that he or she would find evidence of a

FCA violation, courts are inclined to find that the first prong of the analysis has been satisfied.”

(internal quotation marks omitted)); see also United States ex rel. Yesudian v. Howard Univ., 153

F.3d 731, 740 (D.C. Cir. 1998) (noting that many circuits have held it “sufficient that a plaintiff

be investigating matters that reasonably could lead to a viable False Claims Act case”). And a

reasonable jury could conclude, in turn, that, by reporting his suspicions and the true test results

both internally and to City officials, Khurana engaged in protected activity known to Spherion.

See, e.g., Khurana Decl. ¶¶ 9, 13 (Khurana internally reported that “something that was not

right” and that the project was run “just to put money in the pockets of Mazer, Berger, and

SAIC”); id. ¶ 13 (Khurana told other consultants that he “thought Berger and Mazer ‘were up to

no good’ and ‘pocketing City funds for themselves’”); see also, e.g., Chorches, 865 F.3d at 96-

97 (holding that any lawful act intended and reasonably expected to “hinder” a violation of the

FCA constitutes protected activity).

       Second, although the record on retaliatory discharge is similarly sparse, a reasonable jury

could conclude that protected activity was a but-for cause of Khurana’s termination. Khurana

argues, and Spherion does not seem to dispute, that he was removed from one group because he

expressed his concerns internally and to City employees. See ECF No. 151, at 12; see generally




                                                  4
ECF No. 156. Whether or not that act alone could give rise to liability, record evidence suggests

that, when Khurana started working in his new group, he was cut less slack as a result. See, e.g.,

ECF No. 153-8 (December 15, 2006 email from Berger to Mazer, stating that if Khurana

“doesn’t cut it or creates problems we can get rid of him”). Additionally, there is evidence that

Khurana continued to engage in protected activity after being transferred (although it is less clear

whether Mazer and Berger were aware of that activity). See, e.g., Khurana Decl. ¶ 16 (in

January 2007, Khurana told consultants that Mazer and Berger were “up to no good” and

“pocketing City funds for themselves”). Finally, Khurana identifies evidence casting doubt on

Spherion’s claims that he was fired because he was late to work and failed to submit time sheets

— including evidence that other consultants were not fired for engaging in similar behavior.

See, e.g., ECF No. 153-7, at 65 (manager of automation testing group testifying that, in the usual

course, he would only raise a tardiness issue with a consultant, Mazer, or Berger if advised about

it by the leader of the automation testing group); ECF No. 153-31, at 67 (automation team leader

testifying that she was never frustrated with Khurana for coming in late); id. at 69 (automation

team leader testifying that it was not a problem for a consultant to arrive late after working late

the previous night and that she could not recall anyone on the CityTime project being fired for

tardiness); ECF No. 153-39 (March 24, 2005 email listing sixteen consultants whose time sheets

were three weeks late). In light of all this evidence, a reasonable jury could conclude that

Khurana’s termination was retaliatory.

       In sum, drawing all inferences in Khurana’s favor, as required, see, e.g., Sec. Ins. Co. of

Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004), the Court

concludes that Spherion’s motion for summary judgment must be denied. Unless and until the

Court orders otherwise, the parties shall submit a proposed joint pretrial order and associated




                                                  5
materials (in accordance with Section 5 of the Court’s Individual Rules and Practices in Civil

Cases, available at https://www.nysd.uscourts.gov/hon-jesse-m-furman) within thirty days of

the date of this Memorandum Opinion and Order and shall be prepared to begin trial as soon as

two weeks thereafter. That said, the Court is firmly of the view that this case could be settled

and that the parties should try to settle it without the need for an expensive and potentially risky

trial. To that end, the Court directs the parties to confer immediately about the prospect of

settlement and conducting a settlement conference before Magistrate Judge Wang (or before a

mediator appointed by the Court or retained privately). If the parties agree that a settlement

conference would be appropriate, they should promptly advise the Court and seek an appropriate

extension of the pretrial deadlines.


       SO ORDERED.

Dated: February 26, 2020                              __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  6
